Citation Nr: 1420111	
Decision Date: 05/05/14    Archive Date: 05/16/14

DOCKET NO.  09-00 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for a bilateral eye disability.

4.  Entitlement for service connection for kidney disability.


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel 





INTRODUCTION

The Veteran served on active duty from October 1943 to January 1946.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Manila, Republic of the Philippines, Regional Office (RO) of the Department of Veterans Affairs (VA).

In connection with this appeal, the Veteran was scheduled for a Board hearing at the RO in April 2011.  The Veteran did not appear for the hearing or request that the hearing be rescheduled.    

When this claim was before the Board in August 2011, it was remanded for additional development and adjudicative action.  The case has since been returned to the Board for further appellate action.

The record before the Board consists of the Veteran's paper claims file and an electronic files known as Virtual VA and the Veterans Benefits Management System.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  

The issues of entitlement to service connection for a bilateral eye disability and kidney disability are addressed in the REMAND that follows the ORDER section of this decision


FINDINGS OF FACT

1.  A chronic back disorder was not present until more than one year following the Veteran's discharge from service, and no current back disorder is etiologically related to service.

2.  Hypertension has not been present during the pendency of the claim.


CONCLUSIONS OF LAW

1.  A back disability was not incurred in or aggravated by active service, and its incurrence or aggravation during such service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

2.  Hypertension was not incurred in or aggravated by active service, and its incurrence or aggravation during such service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided all required notice in a letter sent in August 2007, prior to the initial adjudication of the claims.  

The record also reflects that the Veteran's service personnel records and all available post-service medical evidence identified by the Veteran have been obtained.  Neither the Veteran nor his representative has identified any outstanding, existing evidence that could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.  

The Board acknowledges that no VA examinations were provided and no VA medical opinions were obtained in response to the claims being decided herein.  VA must provide a medical examination or obtain a medical opinion when there is:  (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability; but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A (d) (2), 38 C.F.R. § 3.159(c) (4) (i).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, disease, or injury is a low threshold.  McLendon v. Nicholson, 20 Vet. App. at 83.

With respect to the claim of service connection for a back disorder, the Veteran contends that he had trouble walking due to a "deformed body" related to military service in the Philippines; however, there is no competent evidence supporting the Veteran's contention or otherwise suggesting that a back disorder is related to the Veteran's active service.  Therefore, VA is not obliged to provide an examination or obtain an opinion in response to this claim.

With respect to the claim for service connection for hypertension, there is no evidence suggesting that hypertension was present in service or within the one-year presumptive period following service.  There is no competent evidence that the Veteran has a current diagnosis of hypertension.  Therefore, VA is also not obliged to provide an examination or obtain an opinion in response to this claim.

Accordingly, the Board will address the merits of the claims.

Legal Criteria

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Where a veteran served for at least 90 days during a period of war and manifests hypertension or arthritis to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Back Disability

The Veteran contends that he incurred "deformity of spinal column" in military service.  

A January 1946 separation examination was negative for musculoskeletal defects.

In a July 2007 statement, the Veteran reported that he could hardly walk due to deformity of his spinal column.  

The post-service medical evidence for the period prior to September 2007 is negative for evidence of a back disorder.

A September 2007 private treatment record from Baguio General Hospital shows that the Veteran was treated for thoracolumbar dextroscoliosis and spondylosis of the lumbar spine.  Examination disclosed the thoracic spine to be curved to the right with hypertrophic spurs with bridging on the lateral margin of the lumbar vertebral bodies and osteopenic structures.  The impression was dextroscoliosis of the thoracic spine and degenerative osteoarthritis of the lumbar spine.

The Board finds that service connection for a back disability is not warranted because the preponderance of the evidence is against the claim.  In this regard the Board notes that the Veteran's separation examination disclosed no musculoskeletal defects and that there is no corroborating evidence of the presence of any back disorder until approximately 60 years following the Veteran's period of active service, though the Veteran received medical treatment during that time.  Moreover, there is no competent evidence of a nexus between the Veteran's current back disability and his active service.  Although the Veteran might sincerely believe that his claimed disability is related to military service, as a lay person, his opinion concerning this matter requiring medical expertise is of no probative value.

Accordingly, this claim must be denied.  In reaching this decision, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.

Hypertension

The Veteran asserts that he has hypertension that was caused by military service.

A January 1946 separation examination noted systolic blood pressure of 110 and diastolic blood pressure of 75, which were within normal limits.  See 38 C.F.R. § 4.104, Diagnostic Code 7101 (2013).  

In June 2007, the Veteran reported that he had hypertension.  In a July 2011 statement, the Veteran reported that he had hypertension that began during military service; however, he has neither provided nor identified any medical evidence showing that he has been diagnosed with hypertension.

The Board notes that "Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability . . . in the absence of a proof of present disability there can be no claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Court has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

The Board acknowledges that the Veteran reported that he had hypertension.  However, there is no indication in the evidence of record of a diagnosis of hypertension.  While the Veteran is competent to report a contemporaneous diagnosis rendered and related to him by a medical professional, he has not contended that a doctor diagnosed hypertension.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

Accordingly, this claim must be denied.  The Board has considered the benefit of the doubt doctrine but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.
  

ORDER

Service connection for a back disability is denied.

Service connection for hypertension is denied.


REMAND

The Board's review of the record reveals that further development is warranted before the remaining claims on appeal are decided. 

Bilateral Eye Disability

In an August 2007 statement, the Veteran contended that he had untreated illness in service and current poor eye sight.  

In September 2007, private physician, Dr. R.L., treated the Veteran for cataracts in both eyes.  In October 2007 and November 2011 statements, the Veteran reported undergoing surgery for cataracts while living in the United States around 1999 or 2000.

The Board finds that the duty to assist the Veteran has not been met in regards to the claim of entitlement to service connection for an eye disorder, to include cataracts.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  Specifically, no attempt has been made to procure treatment records from the Veteran's reported surgery for cataracts in the United States around 1999 or 2000.  These treatment records could be supportive of the claim on appeal.  Therefore, further development to obtain those records is in order.  

Kydney Disability

The Veteran contends that service connection is warranted for nephrolithiasis because it developed in service and has continued since service.

A January 1946 separation examination was negative for any kidney disorder.

In a May 1972 statement from soldiers who served with the Veteran, G.D. and C.D. remembered that the Veteran was sick in October 1944 with dysentery, high fever from malaria, chest pain, pain in his right testicle, and pain in his right waist.  An April 1981 buddy statement from J.G., and a May 1972 buddy statement from F.E., also reported that the Veteran was sick in October 1944.  In December 1980, G.C., a surgeon with the Veteran's unit, submitted a statement that he remembered treating the Veteran for fever, headache, and "intense right lumbar pain with scanty urination."  G.C. reported that the Veteran's right lumbar pain recurred and was treated with analgesics and diuretics.  

A treatment report from Benguet General Hospital indicates that the Veteran was admitted for nephrolithiasis in June 1976.  

In a January 1989 statement, the Veteran reported pain in his right side began in October 1944 and continued until August 1980, when his right kidney was removed.  He stated he had been "very sickly" since the operation.

A September 2007 private treatment record notes that the Veteran's right kidney was surgically absent.  A private treatment note from Dr. M.M.P. confirmed that the Veteran only had a left kidney.  

In accordance with an August 2011 Board remand, the RO verified that the Veteran had combat status in September and October 1944.  Armed Forces of the Philippines' personnel records confirmed that G.C. was a surgeon assigned to the Veteran's unit and J.G. was a first lieutenant of the Veteran's unit.  

In compliance with the August 2011 Board remand, the Veteran was scheduled for a VA examination in December 2013.  That same month, a letter was sent to the Veteran notifying him that an appointment would be made for an examination through the VA Manila Outpatient Clinic.  In January 2014, the Veteran's appointment was cancelled by the Medical Administration Service because he reportedly failed to respond to reserve the appointment.  

The Board has determined that the Veteran should be afforded another opportunity to undergo the VA examination and that, if he is unable to appear for an examination, a medical opinion based on a review of his pertinent history should be obtained. 

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1. The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims.  The RO or the AMC must contact the Veteran's legal custodian, I.G., to obtain information to determine the date and location of the Veteran's 1999 surgery for cataracts in the United States.  Development to obtain the records should continue until the records are obtained or it is determined that further development would be futile.  If the records are not obtained, the efforts to obtain the records should be documented in the record.

2. Then, the RO or the AMC should contact the Veteran's legal custodian, I.G., to determine if the Veteran would be able to report to a VA examination related to his claimed kidney disorder.  Based on I.G.'s response, the Veteran should be afforded a VA examination by a physician with sufficient expertise to determine the etiology of nephrolithiasis.  If the Veteran is unable to report to a scheduled examination, a VA opinion should be rendered based on a review of the Veteran's pertinent history.  

The claims files and any pertinent evidence in the electronic files that is not contained in the claims files must be made available to and reviewed by the physician.  A notation to the effect that this record review took place should be included in the report of the physician.

Following the review of the Veteran's pertinent medical history and any examination performed, the physician should state an opinion as to whether there is a 50 percent or better probability that the Veteran's kidney disorder began during service or is otherwise etiologically related to the Veteran's active service.  The examiner is directed to specifically comment on the statements that the Veteran was treated for fever, headache, and right lumbar pain with scanty urination in October 1944.

The rationale for all opinions expressed must also be provided.  If the physician is unable to provide the required opinion, he or she should explain why.  If the physician cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the physician should identify the additional information that is needed.

3. The RO or the AMC should also undertake any other development it determines to be warranted.  In particular, it should consider whether a VA examination and/or VA medical opinion is warranted in response to the claim of entitlement to service connection for a bilateral eye disorder if new treatment records relevant to the claim are received.

4. The Veteran must be given adequate notice of the date and place of any requested examinations.  A copy of all notifications, including the address where the notice was sent, must be associated with the record if the Veteran fails to report for any scheduled examination.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.  38 C.F.R. § 3.655.

5. The RO or the AMC should also undertake any other development it determines to be warranted.

6. Then, the RO or the AMC should readjudicate the issues on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

As noted above this case has been advanced on the Board's docket.  It must also be handled in an expeditious manner by the RO or the AMC.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


